As filed with the Securities and Exchange Commission on August 24, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. THE OSTERWEIS FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 86.4% Aerospace & Defense: 4.2% DigitalGlobe, Inc. 1 $ Spirit AeroSystems Holdings, Inc. 1 Beverages: 1.8% Diageo Plc - ADR Commercial Banks: 1.3% First Republic Bank 1 Commercial Services & Supplies: 5.0% Avery Dennison Corp. Republic Services, Inc. Computers & Peripherals: 2.0% Hewlett Packard Co. Containers & Packaging: 3.4% Crown Holdings, Inc. 1 Diversified Financial Services: 2.4% Citigroup, Inc. Electronic Equipment, Instruments & Components: 2.0% Avnet, Inc. 1 Food & Staples Retailing: 2.0% Safeway, Inc. Food Products: 5.9% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 2.4% Questar Corp. Health Care Equipment & Supplies: 6.4% Gen-Probe Inc. 1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.3% HealthSouth Corp. 1 Insurance: 4.0% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 4.5% Computer Sciences Corp. Redecard SA 2 Life Sciences Tools & Services: 2.0% Agilent Technologies, Inc. 1 Media: 1.9% Regal Entertainment Group Multiline Retail: 1.9% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 10.4% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 10.0% Bayer AG - ADR Johnson & Johnson Novartis AG - ADR Valeant Pharmaceuticals International, Inc. Software: 6.3% Compuware Corp. 1 Microsoft Corp. Websense, Inc. 1 Trading Companies & Distributors: 1.8% Air Lease Corp. 1 Water Utilities: 2.5% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $1,062,492,564) PARTNERSHIPS & TRUSTS: 4.5% Oil, Gas & Consumable Fuels: 4.5% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $41,357,546) Principal Amount Value BONDS: 1.1% CORPORATE BONDS: 1.1% Health Care Providers & Services: 0.4% HealthSouth Corp. 10.750%, 06/15/2016 Multiline Retail: 0.7% Dollar General Corp. 10.625%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $17,430,632) TOTAL BONDS (Cost $17,430,632) Shares Value SHORT-TERM INVESTMENTS: 7.4% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $109,910,152) TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $1,231,190,894) Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Seven-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2011 (Unaudited) The Osterweis Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2011. Level 1 Level 2 Level 3 Common Stock $ $ $ Partnerships & Trusts $ $ $ Corporate Bonds $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ THE OSTERWEIS STRATEGIC INCOME FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Principal Amount Value BONDS: 88.6% CORPORATE BONDS: 75.6% Aerospace & Defense: 2.5% Gencorp, Inc. 9.500%, 08/15/2013 $ GeoEye, Inc. 9.625%, 10/01/2015 8.625%, 10/01/2016 Auto Components: 4.1% Stoneridge, Inc. 9.500%, 10/15/2017 1 The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 UCI International, Inc. 8.625%, 02/15/2019 Capital Markets: 0.9% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 1 Chemicals: 1.9% Nova Chemicals Corp. 3.542%, 11/15/2013 2 Rockwood Specialties Group Inc 7.500%, 11/15/2014 Commercial Banks: 3.1% CIT Group, Inc. 7.000%, 05/01/2014 7.000%, 05/01/2015 Commercial Services & Supplies: 2.3% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 1.2% H & E Equipment Services, Inc. 8.375%, 07/15/2016 United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 2.2% Longview Fibre Co. 8.000%, 06/01/2016 1 Packaging Dynamics Corp. 8.750%, 02/01/2016 1 Diversified Telecommunication Services: 2.1% West Corp. 11.000%, 10/15/2016 Electrical Equipment: 0.7% Coleman Cable, Inc. 9.000%, 02/15/2018 Food & Staples Retailing: 1.3% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 1.8% Alere, Inc. 7.875%, 02/01/2016 9.000%, 05/15/2016 Health Care Providers & Services: 4.4% HCA Holdings, Inc. 9.250%, 11/15/2016 9.625%, 11/15/2016 HealthSouth Corp. 10.750%, 06/15/2016 Hotels, Restaurants & Leisure: 6.2% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Corp. 9.000%, 01/15/2013 CKE Restaurants, Inc. 11.375%, 07/15/2018 CNL Lifestyle Properties, Inc. 7.250%, 04/15/2019 1 Mandalay Resort Group 6.375%, 12/15/2011 MGM Resorts International 6.750%, 09/01/2012 O'Charleys, Inc. 9.000%, 11/01/2013 IT Services: 2.6% Unisys Corp. 12.750%, 10/15/2014 1 12.500%, 01/15/2016 Leisure Equipment & Products: 1.2% Smith & Wesson Holding Corp. 9.500%, 01/14/2016 1 Machinery: 1.8% Altra Holdings, Inc. 8.125%, 12/01/2016 Manitowoc, Inc. 7.125%, 11/01/2013 Media: 6.2% LIN Television Corp. 6.500%, 05/15/2013 Lions Gate Entertainment Corp. 10.250%, 11/01/2016 1 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/2016 1 Regal Entertainment Group 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Multiline Retail: 4.3% Dollar General Corp. 10.625%, 07/15/2015 11.875%, 07/15/2017 Saks, Inc. 9.875%, 10/01/2011 Oil, Gas & Consumable Fuels: 6.7% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Clayton Williams Energy, Inc. 7.750%, 08/01/2013 Genesis Energy L.P. 7.875%, 12/15/2018 1 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 6.750%, 12/15/2014 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Paper & Forest Products: 1.0% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 2.2% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 3.8% Hertz Corp. 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Specialty Retail: 8.2% Brown Shoe Co., Inc. 7.125%, 05/15/2019 1 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 Sally Holdings LLC 9.250%, 11/15/2014 Sonic Automotive, Inc. 9.000%, 03/15/2018 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Tobacco: 1.4% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.3% Wesco Distribution, Inc. 7.500%, 10/15/2017 Wireless Telecommunication Services: 0.4% NII Capital Corp. 10.000%, 08/15/2016 TOTAL CORPORATE BONDS (Cost $1,477,132,883) CONVERTIBLE BONDS: 13.0% Aerospace & Defense: 0.1% Gencorp, Inc. 4.063%, 12/31/2039 Beverages: 1.4% Central European Distribution Corp. 3.000%, 03/15/2013 Capital Markets: 0.5% Knight Capital Group, Inc. 3.500%, 03/15/2015 Communications Equipment: 0.2% Comtech Telecommunications Corp. 3.000%, 05/01/2029 Computers & Peripherals: 0.9% Sandisk Corp. 1.000%, 05/15/2013 Electronic Equipment, Instruments & Components: 0.7% L-1 Identity Solutions, Inc. 3.750%, 05/15/2027 Energy Equipment & Services: 0.9% Willbros Group, Inc. 6.500%, 12/15/2012 1 Food & Staples Retailing: 2.1% Spartan Stores, Inc. 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies: 1.4% Alere, Inc. 3.000%, 05/15/2016 Hologic, Inc. 2.000%, 12/15/2037 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.4% Icahn Enterprises, L.P. 4.000%, 08/15/2013 1,2 IT Services: 0.4% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Marine: 0.1% DryShips Inc. 5.000%, 12/01/2014 Media: 0.3% Lions Gate Entertainment Corp. 2.938%, 10/15/2024 Oil, Gas & Consumable Fuels: 0.1% Bill Barrett Corp. 5.000%, 03/15/2028 Professional Services: 0.3% School Specialty, Inc. 3.750%, 11/30/2026 Software: 0.4% Cadence Design Systems, Inc. 2.625%, 06/01/2015 Specialty Retail: 0.6% Charming Shoppes, Inc. 1.125%, 05/01/2014 Wireless Telecommunication Services: 1.2% NII Holdings, Inc. 3.125%, 06/15/2012 TOTAL CONVERTIBLE BONDS (Cost $243,202,912) TOTAL BONDS (Cost $1,720,335,795) Shares Value CONVERTIBLE PREFERRED STOCKS: 0.4% Electric Utilities: 0.1% PPL Corp. Oil, Gas & Consumable Fuels: 0.3% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $6,692,500) SHORT-TERM INVESTMENTS: 7.5% Federated U.S. Treasury Cash Reserve, 0.000% 3 TOTAL SHORT-TERM INVESTMENTS (Cost $147,528,290) TOTAL INVESTMENTS IN SECURITIES: 96.5% (Cost $1,874,556,585) Other Assets in Excess of Liabilities: 3.5% TOTAL NET ASSETS: 100.0% $ 1 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2011, the value of these securities amounted to $265,299,150 or 13.5% of net assets. 2 Variable rate security; rate shown is the rate in effect on June 30, 2011. 3 Seven-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2011 (Unaudited) The Osterweis Strategic Income Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2011. Level 1 Level 2 Level 3 Corporate Bonds $ $ $ Convertible Bonds $ $ $ Convertible Preferred Stocks $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ THE OSTERWEIS STRATEGIC INVESTMENT FUND SCHEDULE OF INVESTMENTS at June 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 56.4% Aerospace & Defense: 2.6% DigitalGlobe, Inc. 1 $ Spirit AeroSystems Holdings, Inc. 1 Beverages: 1.3% Diageo Plc - ADR Commercial Banks: 0.9% First Republic Bank 1 Commercial Services & Supplies: 2.7% Avery Dennison Corp. Republic Services, Inc. Computers & Peripherals: 1.3% Hewlett Packard Co. Containers & Packaging: 1.8% Crown Holdings, Inc. 1 Diversified Financial Services: 1.5% Citigroup, Inc. 1 Electronic Equipment, Instruments & Components: 1.1% Avnet, Inc. 1 Food & Staples Retailing: 1.2% Safeway, Inc. Food Products: 4.8% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 1.4% Questar Corp. Health Care Equipment & Supplies: 4.3% Gen-Probe Inc. 1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 1.7% HealthSouth Corp. 1 Insurance: 2.5% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 2.9% Computer Sciences Corp. Redecard SA 2 Life Sciences Tools & Services: 1.3% Agilent Technologies, Inc. 1 Media: 1.3% Regal Entertainment Group Multiline Retail: 1.3% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 6.5% Apache Corp. Kinder Morgan, Inc. Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 6.7% Bayer AG - ADR Johnson & Johnson Novartis A G - ADR Valeant Pharmaceuticals International, Inc. Software: 4.5% Compuware Corp. 1 Microsoft Corp. Websense, Inc. 1 Trading Companies & Distributors: 1.2% Air Lease Corp. 1 Water Utilities: 1.6% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $18,118,664) CONVERTIBLE PREFERRED STOCKS: 1.2% Electric Utilities: 1.2% PPL Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $400,000) PARTNERSHIPS & TRUSTS: 2.9% Oil, Gas & Consumable Fuels: 2.9% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $886,485) Principal Amount Value BONDS: 31.8% CORPORATE BONDS: 29.1% Aerospace & Defense: 0.7% GeoEye, Inc. 8.625%, 10/01/2016 Auto Components: 1.0% The Goodyear Tire & Rubber Co. 10.500%, 05/15/2016 Capital Markets: 1.2% Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 3 Chemicals: 0.8% Rockwood Specialties Group Inc 7.500%, 11/15/2014 Commercial Services & Supplies: 0.4% Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 0.9% United Rentals North America, Inc. 10.875%, 06/15/2016 Containers & Packaging: 0.9% Packaging Dynamics Corp. 8.750%, 02/01/2016 3 Diversified Telecommunication Services: 0.9% West Corp. 11.000%, 10/15/2016 Food & Staples Retailing: 1.0% Albertsons, Inc. 7.250%, 05/01/2013 Food Products: 0.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Health Care Equipment & Supplies: 0.9% Alere, Inc. 7.875%, 02/01/2016 Health Care Providers & Services: 0.9% HCA Holdings, Inc. 9.625%, 11/15/2016 Hotels, Restaurants & Leisure: 2.9% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Corp. 9.000%, 01/15/2013 MGM Resorts International 6.750%, 09/01/2012 O'Charleys, Inc. 9.000%, 11/01/2013 IT Services: 1.0% Unisys Corp. 12.750%, 10/15/2014 3 Leisure Equipment & Products: 0.6% Smith & Wesson Holding Corp. 9.500%, 01/14/2016 3 Machinery: 0.9% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 1.3% Lions Gate Entertainment Corp. 10.250%, 11/01/2016 3 Scholastic Corp. 5.000%, 04/15/2013 Multiline Retail: 0.6% Dollar General Corp. 10.625%, 07/15/2015 Oil, Gas & Consumable Fuels: 3.6% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Raam Global Energy Co. 12.500%, 10/01/2015 Stone Energy Corp. 8.625%, 02/01/2017 Paper & Forest Products: 1.0% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trusts: 0.3% Host Hotels & Resorts, L.P. 6.875%, 11/01/2014 Road & Rail: 1.9% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Specialty Retail: 3.8% The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Brown Shoe Co., Inc. 7.125%, 05/15/2019 3 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc. 9.500%, 12/01/2014 Tobacco: 0.7% Alliance One International, Inc. 10.000%, 07/15/2016 TOTAL CORPORATE BONDS (Cost $10,235,125) CONVERTIBLE BONDS: 2.7% Beverages: 0.7% Central European Distribution Corp. 3.000%, 03/15/2013 Energy Equipment & Services: 0.7% Willbros Group, Inc. 6.500%, 12/15/2012 3 Health Care Equipment & Supplies: 0.8% Alere, Inc. 3.000%, 05/15/2016 Industrial Conglomerates: 0.5% Icahn Enterprises, L.P. 4.000%, 08/15/2013 3,4 TOTAL CONVERTIBLE BONDS (Cost $965,774) TOTAL BONDS (Cost $11,200,899) Shares Value SHORT-TERM INVESTMENTS: 4.9% Federated U.S. Treasury Cash Reserve, 0.000% 5 TOTAL SHORT-TERM INVESTMENTS (Cost $1,746,112) TOTAL INVESTMENTS IN SECURITIES: 97.2% (Cost $32,352,160) Other Assets in Excess of Liabilities: 2.8% TOTAL NET ASSETS: 100.0% $ ADR - American Depoistory Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At June 30, 2011, the value of these securities amounted to $2,214,948 or 6.3% of net assets. 4 Variable rate security; rate shown is the rate in effect on June 30, 2011. 5 Seven-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at June 30, 2011 (Unaudited) The Osterweis Strategic Investment Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2011. Level 1 Level 2 Level 3 Common Stocks $ $ $ Convertible Preferred Stocks $ $ $ Partnerships & Trusts $ $ $ Corporate Bonds $ $ $ Convertible Bonds $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Eic W. Falkeis Eric W. Falkeis, President DateAugust 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric W. Falkeis Eric W. Falkeis, President Date August 22, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date August 11, 2011 * Print the name and title of each signing officer under his or her signature. The Osterweis Funds 6.30.11 N-Q
